Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about August 15, 1995, which, upon a finding of neglect, placed three of the subject children in the custody of petitioner Commissioner of Social Services for 12 months and the fourth child in the custody of his paternal grandmother for 12 months, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of evidence that respondent failed to avail himself of the drug rehabilitation and other programs to which he had been repeatedly referred by petitioner, and to provide adequate food, shelter and clothing for the children (Family Ct Act § 1012 [f] [i]; § 1046 [a] [iii]; see, Matter of Selathia Nicole F., 243 AD2d 400, lv denied 91 NY2d 806; Matter of Nassau County Dept. of Social Servs. [Dante M.] v Denise J., 87 NY2d 73, 80). Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.